Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 22, 2015

                                       No. 04-15-00286-CV

  CITY OF SAN ANTONIO, ACTING BY AND THROUGH CITY PUBLIC SERVICE
                        BOARD ("CPS ENERGY"),
                              Appellants

                                                  v.

                        TOMMY HARRAL CONSTRUCTION, INC.,
                                   Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 383269
                            Honorable Jason Wolff, Judge Presiding


                                          ORDER

Sitting: Sandee Bryan Marion, Chief Justice
         Luz Elena D. Chapa, Justice
         Jason Pulliam, Justice

        Appellee’s brief was filed July 15, 2015. However, the brief does not contain (1) any
citations to the record in support of the facts asserted or (2) any citations to or discussion of any
authority in support of the arguments made. See TEX. R. APP. P. 38.2(a)(1), 38.1(i).

        We order appellee to file an amended brief by August 6, 2015. If a timely amended brief
that corrects these deficiencies is not filed, we “may strike the brief, prohibit [appellee] from
filing another, and proceed as if [appellee] had failed to file a brief.” See TEX. R. APP. P. 38.9(a).



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court